Exhibit 10.1

EXECUTION COPY

THIRD AMENDMENT, dated as of November 25, 2008 (the “Amendment”), to the CREDIT
AGREEMENT, dated as of as of June 12, 2007 (as amended or otherwise modified
prior to the date hereof, the “Credit Agreement”), among CITADEL BROADCASTING
CORPORATION, a Delaware corporation (the “Company”), the several lenders from
time to time parties thereto (the “Lenders”), the Syndication Agents and
Documentation Agents party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Company on the terms set forth in the Credit Agreement;

WHEREAS, the Company has requested that the Required Revolving/Tranche A Lenders
approve certain amendments to Section 13.1 of the Credit Agreement;

WHEREAS, pursuant to such request, the Required Revolving/Tranche A Lenders have
consented to amend the Credit Agreement on the terms and conditions contained
herein;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS.

1.1 Defined Terms. Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement unless otherwise defined
herein or the context otherwise requires.

SECTION 2. AMENDMENTS.

2.1 Amendment of Subsection 1.1 (Definitions). Subsection 1.1 of the Credit
Agreement is hereby amended by adding the following term in proper alphabetical
order:

“Consolidated Total Leverage Ratio”: for any period of four consecutive fiscal
quarters, as of the end of such period the ratio of (a) Consolidated Total
Indebtedness (provided that Indebtedness under clause (b) of the definition of
Indebtedness shall only be included to the extent of any unreimbursed drawings
under any letter of credit) as of the end of such period to (b) Consolidated
EBITDA for such period, provided that (i) the Consolidated Total Leverage Ratio
for any period of four consecutive fiscal quarters shall be calculated giving
pro forma effect to any Indebtedness incurred or repaid in connection with a
Material Acquisition or Material Disposition occurring during the relevant
Measurement Period or prior to the relevant date of determination as if such
Indebtedness had been incurred or repaid on the first day of such period
(provided that the Company shall not be required to make the foregoing pro forma
calculations for any Material Acquisition or Material Disposition occurring
after the end of the relevant Measurement Period and within three (3) Business
Days of the date on which the certificate for such period is delivered under
subsection 12(b)) and (ii) if the Consolidated Total Leverage Ratio is
determined as of any Borrowing Date, the Consolidated Total Leverage Ratio for
the period of four consecutive fiscal quarters most recently ended prior to such
Borrowing Date for which the financial statements required by subsections 12.1
and 12.2 have been delivered shall be calculated giving pro forma effect to any
Indebtedness incurred or repaid after the end of such period and on or prior to
such Borrowing Date (including the Indebtedness to be incurred on such Borrowing
Date (but



--------------------------------------------------------------------------------

not the use of proceeds thereof)) as if such Indebtedness had been incurred or
repaid on the last day of such period.

2.2 Amendment of Subsection 13.1 (Financial Condition Covenant). Subsection 13.1
of the Credit Agreement is hereby amended by deleting such subsection in its
entirety and replacing it with the following:

13.1 Financial Condition Covenant. Permit, without the approval of the Required
Revolving/Tranche A Lenders, as of the last day of any fiscal quarter of the
Company or any Borrowing Date, the Consolidated Total Leverage Ratio for the
period of four consecutive fiscal quarters ended on such day (or, in the case of
a Borrowing Date, the last day of the fiscal quarter of the Company most
recently ended prior to such Borrowing Date for which the financial statements
required by subsections 12.1 and 12.2 have been delivered) to be more than the
ratio set forth opposite such period below; provided that this covenant will
only apply (a) to the Revolving Credit Facility and the Tranche A Term Facility
(except as otherwise provided in paragraph (c) of Section 14) and (b) when any
Tranche A Term Loans, Revolving Credit Loans, Swing Line Loans or Revolving L/C
Obligations (other than Revolving L/C Obligations that are cash-collateralized)
are outstanding on the last day of any such period or shall be borrowed on such
Borrowing Date:

 

Period Ending

  

Ratio

September 30, 2007

   8.5 to 1.0

December 31, 2007

   8.5 to 1.0

March 31, 2008

   8.5 to 1.0

June 30, 2008

   8.5 to 1.0

September 30, 2008

   8.5 to 1.0

December 31, 2008

   8.5 to 1.0

March 31, 2009

   8.5 to 1.0

June 30, 2009

   8.5 to 1.0

September 30, 2009

   8.5 to 1.0

December 31, 2009

   8.25 to 1.0

March 31, 2010

   7.75 to 1.0

June 30, 2010

   7.25 to 1.0

September 30, 2010

   7.25 to 1.0

December 31, 2010 and thereafter

   6.75 to 1.0

SECTION 3. MISCELLANEOUS.

3.1 Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which:

(a) Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of each of the Company and
the Required Revolving/Tranche A Lenders.

 

2



--------------------------------------------------------------------------------

(b) Acknowledgment and Confirmation. The Administrative Agent shall have
received the Acknowledgment and Confirmation, substantially in the form of
Exhibit A hereto, executed and delivered by an authorized officer of the Company
and each other Loan Party.

(c) Payment of Fees, Expenses. The Company shall have paid all fees and expenses
as required pursuant to subsection 3.6 of this Amendment or otherwise; provided
that the reasonable fees and disbursements of counsel to the Administrative
Agent may be paid within a reasonable period of time after receipt of invoice.

3.2 Representation and Warranties; After giving effect to the amendments and
waivers contained herein, on the Amendment Effective Date the Company hereby
confirms that the representations and warranties set forth in Section 10 of the
Credit Agreement are true and correct in all material respects (except to the
extent such representations and warranties specifically refer to an earlier
date); provided that each reference in such Section 10 to “this Agreement” shall
be deemed to include this Amendment, all other prior amendments thereto and the
Credit Agreement, as amended by this Amendment.

3.3 Continuing Effect; No Other Waivers or Amendments. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement and the other Credit Documents not expressly referred to herein and
shall not be construed as an amendment, waiver or consent to any action on the
part of the Company that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly amended hereby, the provisions of the Credit Agreement and the other
Credit Documents are and shall remain in full force and effect in accordance
with their terms.

3.4 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Amendment Effective Date after giving effect to this
Amendment.

3.5 Counterparts. This Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy or via electronic
mail), each of which counterparts when so executed shall be an original, but all
the counterparts shall together constitute one and the same instrument.

3.6 Payment of Fees and Expenses. The Company agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent. The Company also agrees to pay to each
Lender holding Tranche A Term Loans or Revolving Credit Commitments and
consenting to this Amendment by the specified consent deadline an amendment fee
of 125 basis points of such Lender’s Tranche A Term Loans and Revolving Credit
Commitments (after giving effect to any irrevocable notice of reduction of the
Revolving Credit Commitments submitted on or prior to the Amendment Effective
Date).

3.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

CITADEL BROADCASTING CORPORATION By:  

/s/ Randy L. Taylor

  Name:   Randy L. Taylor   Title:  

Senior Vice President-Finance and

Chief Financial Officer

Signature Page to Third Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

    Administrative Agent and as a Lender

By:   /s/ Tina L. Ruyter   Name: Tina L. Ruyter   Title: Vice President

Signature Page to Third Amendment



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the Third Amendment, dated as of November 25, 2008 (the
“Third Amendment”) to the Credit Agreement, dated as of June 12, 2007, as
amended (as the same may be further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Citadel Broadcasting
Corporation, a Delaware corporation (the “Company”), the lenders party from time
to time thereto (the “Lenders”), the Syndication Agents and Documentation Agents
named therein and JPMorgan Chase Bank, N.A. as administrative agent (in such
capacity, the “Administrative Agent”).

2. The Credit Agreement is being amended pursuant to the Third Amendment. Each
of the parties hereto hereby agrees, with respect to each Credit Document to
which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Credit
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis after giving effect to the Third Amendment; and

(b) all of the Liens and security interests created and arising under such
Credit Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Third Amendment as collateral security
for its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees in the Credit Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties hereto on any number of separate counterparts (including by telecopy or
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

Citadel Broadcasting Corporation

Citadel Broadcasting Company

ALPHABET ACQUISITION CORP.

(F/K/A ABC RADIO HOLDINGS, INC.)

DETROIT RADIO, LLC

(F/K/A ABC RADIO DETROIT, LLC)

ATLANTA RADIO, LLC

(F/K/A ABC RADIO ATLANTA, LLC)

INTERNATIONAL RADIO, INC.

(F/K/A ABC RADIO INTERNATIONAL, INC.)

RADIO WATERMARK, INC.

(F/K/A ABC/WATERMARK, INC.)

MINNEAPOLIS RADIO, LLC

MINNEAPOLIS RADIO ASSETS, LLC

RADIO LICENSE HOLDING III, LLC

KLOS RADIO, LLC

KLOS SYNDICATIONS ASSETS, LLC

KLOS-FM RADIO ASSETS, LLC

RADIO LICENSE HOLDING XII, LLC

SAN FRANCISCO RADIO, LLC

SF LICENSE, LLC

SAN FRANCISCO RADIO ASSETS, LLC

RADIO LICENSE HOLDING VIII, LLC

DC RADIO, LLC

DC RADIO ASSETS, LLC

RADIO LICENSE HOLDING VII, LLC

WPLJ RADIO, LLC

RADIO LICENSE HOLDING IX, LLC

CHICAGO FM RADIO ASSETS, LLC

RADIO LICENSE HOLDING V, LLC

RADIO NETWORKS, LLC

NETWORK LICENSE, LLC

RADIO LICENSE HOLDING I, LLC

RADIO LICENSE HOLDING II, LLC

RADIO ASSETS, LLC

LA RADIO, LLC

LA LICENSE, LLC

RADIO LICENSE HOLDING VI, LLC

WBAP-KSCS RADIO ACQUISITON, LLC

WBAP-KSCS ACQUISITION PARTNER, LLC

WBAP-KSCS ASSETS, LLC

WBAP-KSCS RADIO GROUP, LTD

RADIO LICENSE HOLDING IV, LLC

CHICAGO RADIO HOLDING, LLC

CHICAGO RADIO, LLC

CHICAGO RADIO ASSETS, LLC

RADIO LICENSE HOLDING XI, LLC

CHICAGO LICENSE, LLC

NY RADIO, LLC

NY LICENSE, LLC

NY RADIO ASSETS, LLC

RADIO LICENSE HOLDING X, LLC

RADIO TODAY ENTERTAINMENT, INC.

 

By:   /s/ Randy L. Taylor Name:   Randy L. Taylor Title:   Senior Vice
President-Finance and Chief Financial Officer

Signature Page to Exhibit A to Third Amendment